Citation Nr: 0913522	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-39 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a scar of the head.

3.  Entitlement to service connection for a headache 
disability, claimed as secondary to a head injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


FINDINGS OF FACT

1.  The Veteran did not have malaria or any residual thereof 
at the time of the filing of his claim or anytime thereafter.

2.  A scar of the head was not present in service and is not 
related to service.

3.  A chronic headache disability was not present in service 
and is not related to service.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  A scar of the head was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  A headache disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, to include notice with respect to the disability-
rating and effective-date elements of the claims, by letter 
mailed in April 2006, prior to its initial adjudication of 
the claims.  

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.  The Board has considered 
the Veteran's contention that VA should obtain ship histories 
in order to establish a relationship between the Veteran's 
service and his claimed disabilities.  However, the Board is 
of the opinion that the ship histories are unlikely to 
contain any information to substantiate the Veteran's claim, 
as service medical records have been obtained and do not 
evidence that the Veteran was ever treated for any of the 
claimed conditions and show that no evidence of any of the 
claimed disabilities was found on the examination for 
discharge.

The Board also acknowledges that the Veteran was not afforded 
a VA examination in response to his claims, but has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate any of the claims.  In this regard, the Board 
notes that service medical records and post-service medical 
evidence are negative for evidence of the claimed 
disabilities and the Veteran has not advanced any specific 
contentions in support of these claims.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for malaria because he had it right after his 
discharge from service.  He contends that service connection 
is warranted headaches and a scar on his head because they 
are the result of an in-service head injury while serving on 
a ship.  He has not alleged that the injury was incurred in 
combat.  

The Veteran's service treatment records are negative for 
evidence of the claimed disabilities.  In addition, the 
report of examination for discharge shows that all pertinent 
systems were found to be normal.

Post-service VA outpatient treatment records spanning from 
1999 through 2007 are also negative for evidence of a 
headache condition or scarring on his head.  These records do 
list malaria in the Veteran's past medical history, and 
indicate that he had this condition at the age of 19.  
However, these records do not suggest that the Veteran 
currently is diagnosed with this condition or that he has any 
residual of malaria.  

The Board acknowledges that the Veteran is competent to state 
that he injured his head in service, that he has a scar due 
to that injury, and that he experiences headaches.  However, 
the fact of the matter is that the Veteran did not file a 
claim for service connection for headaches or a scar of the 
head until approximately 60 years following his discharge 
from service.  In addition, he has submitted no corroborating 
evidence of the existence of headaches or a scar of the head 
prior to the filing of his claim.  In the Board's opinion, 
the contemporaneous service medical records showing no 
evidence of the claimed disabilities and normal findings on 
the discharge examination are more probative than the 
statements provided by the Veteran for compensation purposes 
so many years after his discharge from service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against these claims.

With respect to malaria, even assuming that it was present 
shortly after service, the Veteran, as a lay person, is not 
competent to diagnose malaria or to relate any current 
disability to malaria.  As discussed above, no evidence of 
malaria was found on the discharge examination and the VA 
medical records show that it was diagnosed by history only.  
In view of the absence of any competent evidence of the 
existence of malaria or any residual thereof when the Veteran 
filed his claim or any time thereafter, the Board must 
conclude that the preponderance of the evidence is also 
against this claim.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).


							(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for a scar of the head is 
denied.

Entitlement to service connection for a headache disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


